TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00270-CV


                                 Amanda L. Estrada, Appellant

                                                 v.

                      Jessica Hellums and Tyler McClintock, Appellees


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-22-000476, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on August 29, 2022. On September 6, 2022,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by September 16, 2022, would result in the dismissal of this appeal

for want of prosecution. To date, appellant has not filed a brief or a motion for extension of

time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: November 4, 2022